DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “if yes” in claims 1, 2, 8 and 9 and “if multiple groups” in claims 3 and 10 are conditional statements which make it unclear if the step is actually being performed in the method claim and unclear if the claim limitations following the conditional statement are limiting or even being performed, especially if the condition is ‘no’. Claims 2-7 and 9-13 are further rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to monitoring information, determining if the information is updated, sending updated information, performing feature content identification on the information, marking priority the information according to the feature content identification and performing work according to the marked priority, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process and machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A method for delivering management, wherein the method comprises: 
monitoring a delivering information received by a manufacturing execution device according to a preset period; 
determining whether the delivering information of the manufacturing execution device is updated; 
if yes, sending an updated delivering information to a material controlling device; 
performing feature content identification on the updated delivering information; 
marking priority to the delivering information according to the identified feature content; and 
performing delivering work according to the marked priority.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity  performed by generic computer components. That is, other than reciting “a manufacturing execution device” and “a material controlling device”, nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “manufacturing execution device” and “material controlling device”, language, “monitoring a delivering information received … according to a preset period; determining whether the delivering information … is updated; performing feature content identification on the updated delivering information; marking priority to the delivering information according to the identified feature content;” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which can be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Further, “monitoring a delivering information received … according to a preset period; determining whether the delivering information … is updated; if yes, sending an updated delivering information …; performing feature content identification on the updated delivering information; 
marking priority to the delivering information according to the identified feature content; and 
performing delivering work according to the marked priority” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – “a manufacturing execution device” and “a material controlling device”.  The “manufacturing execution device” and “material controlling device” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“a manufacturing execution device” and 
“a material controlling device”.
The modules recited in the system claim could purely be software. As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2007/0017984 A1 to Mountz et al. (“Mountz”).
As per claims 1, 8 and 14, the claimed subject matter that is met by Mountz includes:
A method for delivering management, wherein the method comprises (Mountz: Abstract): 
determining whether a delivering equipment has reached a preset location (Mountz: ¶ 0096); 
if yes, monitoring a delivering information received by a manufacturing execution device according to a preset period (Mountz: ¶¶ 0046, 0081, 0085, 0096 and 0103); 
determining whether the delivering information of the manufacturing execution device is updated (Mountz: ¶¶ 0064 and 0065); 
if yes, sending an updated delivering information to a material controlling device (Mountz: ¶¶ 0064-0066); 
performing feature content identification on the updated delivering information (Mountz: ¶¶ 0066-0068); 
marking priority to the delivering information according to the identified feature content (Mountz: ¶¶ 0066-0076); and 
performing delivering work according to the marked priority (Mountz: ¶ 0077).

As per claim 7, the claimed subject matter that is met by Mountz includes:
the preset period comprises a preset time period (Mountz: ¶ 0081).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0017984 A1 to Mountz et al. (“Mountz”) in view of United States Patent No. 5,920,480 to Nakamura et al. (“Nakamura”).
As per claims 2, 9 and 15, Mountz fails to specifically teach determining whether the product to be delivered reaches a full batch. The Examiner provides Nakamura to teach and disclose this claimed feature.
The claimed subject matter that is met by Nakamura includes:
wherein the operation of performing feature content identification on the updated delivering information comprises (Nakamura: column 32, lines 44-67): 
determining whether the product to be delivered reaches a full batch; and if yes, the operation of marking priority to the delivering information according to the identified feature content is performed as marking priority according to that whether the product to be delivered reaches the full batch (Nakamura: column 32, lines 44-67 and column 38, lines 9-42)
Mountz teaches a system and method for storing inventory. Nakamura teaches a comparable system and method for storing inventory that was improved in the same way as the claimed invention. Nakamura offers the embodiment of determining whether the product to be delivered reaches a full batch. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the content identification of a full batch as disclosed by Nakamura to the marking priority according to different content identification as taught by Mountz for the predicted result of improved systems and methods for storing inventory. No additional findings are seen to be necessary. 
As per claims 3, 10 and 16, the claimed subject matter that is met by Mountz and Nakamura includes:
if multiple groups of products reach the full batch at the same time, obtaining a single group time duration required for each group of products to be delivered; and the operation of marking priority to the delivering information according to the identified feature content is performed as marking the product corresponding to the single group time duration (Nakamura: column 32, lines 44-67 and column 38, lines 9-42 and Mountz: ¶¶ 0039 and 0066-0069).
The motivation for combining the teachings of Mountz and Nakamura are discussed in the rejection of claims 2, 9 and 15, and are incorporated herein.
As per claims 4, 13 and 18, the claimed subject matter that is met by Mountz and Nakamura includes:
wherein the operation of performing feature content identification on the updated delivering information comprises: counting a first remaining time from a next technological process for the product to be delivered; identifying an arrangement order of the first remaining time; and the operation of marking priority to the delivering information according to the identified feature content is performed as marking priority according to the arrangement order of the first remaining time (Nakamura: column 32, lines 44-67 and column 38, lines 9-42 and Mountz: ¶¶ 0061 and 0066-0076).
The motivation for combining the teachings of Mountz and Nakamura are discussed in the rejection of claims 2, 9 and 15, and are incorporated herein.
As per claims 5, 11 and 17, the claimed subject matter that is met by Mountz and Nakamura includes:
wherein the operation of performing feature content identification on the delivering information further comprises: obtaining a distance sequence of the products to be delivered from initial parking location of machines; acquiring a second remaining time of a current operation of each machine; identifying a sequence of the second remaining time; and the operation of marking priority to the delivering information according to the identified feature content is performed as marking priority of the products to be delivered corresponding to the distance sequence, and according to the machines that corresponding to the sequence (Nakamura: column 32, lines 44-67 and column 38, lines 9-42 and Mountz: ¶¶ 0070-0071).
The motivation for combining the teachings of Mountz and Nakamura are discussed in the rejection of claims 2, 9 and 15, and are incorporated herein.
As per claims 6 and 20, the claimed subject matter that is met by Mountz and Nakamura includes:
wherein the operation of performing feature content identification on the updated delivering information comprises: counting a first remaining time from a next technological process for the product to be delivered; identifying an arrangement order of the first remaining time; obtaining a distance sequence of the products to be delivered from initial parking location of machines; acquiring a second remaining time of a current operation of each machine; identifying a sequence of the second remaining time; and the operation of marking priority to the delivering information according to the identified feature content is performed as marking priority of the products to be delivered corresponding to the distance sequence, and according to the machines that corresponding to the sequence (Nakamura: column 32, lines 44-67 and column 38, lines 9-42 and Mountz: ¶¶ 0061 and 0066-0076).
The motivation for combining the teachings of Mountz and Nakamura are discussed in the rejection of claims 2, 9 and 15, and are incorporated herein.

As per claim 12, the claimed subject matter that is met by Mountz and Nakamura includes:
wherein the operation of performing feature content identification on the delivering information further comprises: determining whether the product to be delivered reaches a full batch; and if multiple groups of products reach the full batch at the same time, obtaining a distance sequence of the products to be delivered from initial parking location of machines; acquiring a second remaining time of a current operation of each machine; identifying a sequence of the second remaining time; and the operation of marking priority to the delivering information according to the identified feature content is performed as marking priority of the products to be delivered corresponding to the distance sequence, and according to the machines that corresponding to the sequence (Nakamura: column 32, lines 44-67 and column 38, lines 9-42 and Mountz: ¶¶ 0039, 0061 and 0066-0076).
The motivation for combining the teachings of Mountz and Nakamura are discussed in the rejection of claims 2, 9 and 15, and are incorporated herein.
As per claim 19, the claimed subject matter that is met by Mountz and Nakamura includes:
a first obtaining module, being configured to obtaining a single group time duration required for each group of products to be delivered, if multiple groups of products reach the full batch at the same time; and the marking module is configured to marking priority according to the single group time duration and the arrangement order of the first remaining time (Nakamura: column 32, lines 44-67 and column 38, lines 9-42 and Mountz: ¶¶ 0039, 0061 and 0066-0076).
The motivation for combining the teachings of Mountz and Nakamura are discussed in the rejection of claims 2, 9 and 15, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627